Exhibit 10.1

JOINDER AND CLARIFICATION AGREEMENT

This Joinder and Clarification Agreement, dated as of November 7, 2006, relates
to the Securities Purchase Agreement, dated as of August 8, 2006, as amended on
September 28, 2006 (as amended, the “Agreement”), by and among Protocall
Technologies Incorporated, a Nevada corporation, with its headquarters located
at 47 Mall Drive, Commack, New York 11725, and each of the Buyers set forth in
the Agreement, and the other documents and instruments entered into in
connection therewith (collectively, the “Transaction Documents”). Unless
otherwise defined herein, capitalized terms used herein shall be as defined in
the Agreement.

1.             The undersigned parties hereby agree that, as of the date hereof,
each of Platinum Partners Long Term Growth Fund V (“Platinum”) and Monarch
Capital Fund Ltd. (“Monarch”) shall be deemed to be a Buyer under the Agreement
and shall have all of the rights and obligations of the other Buyers pursuant to
the Agreement and each of the other Transaction Documents. Specifically, as of
the date hereof, Platinum and Monarch shall each be deemed to be (a) an Initial
Investor (as defined in the Registration Rights Agreement dated as of August 8,
2006, as amended on the date hereof) and (b) a Secured Party (as defined in the
Security Agreement and the Intellectual Property Security Agreement, each dated
as of August 8, 2006).

2.             On the date hereof, Platinum and Monarch will each purchase a
Note in the aggregate principal amount of $250,000 and Warrants to purchase an
aggregate of 2,884,615 shares of Common Stock, in the form attached hereto as
Exhibit A and Exhibit B, respectively. The closing of such purchase of Notes and
Warrants shall be considered a “Closing” under the Agreement.

 

 



 

3.             The parties hereto acknowledge that, notwithstanding anything to
the contrary in Section 4(l) the Agreement, as of the date hereof, the Buyers
are no longer obligated to fund any additional amounts pursuant to the
Agreement.

4.             For purposes of clarification, the reference to “Fixed Conversion
Price” in Section 1.6(d) of the Notes issued to the Buyers prior to the date
hereof shall be deemed to read “Variable Conversion Price.”

5.             For purposes of clarification, the reference to “Average Daily
Price” in Section 5.2 of the Notes issued to the Buyers prior to the date hereof
shall be deemed to read “Trading Price.”

6.             Promptly upon the closing of the investment by Platinum and
Monarch pursuant hereto, the Company will reimburse counsel to Platinum in an
amount equal to $1,500, payable by check or wire transfer as directed by such
counsel.

7.             All other provisions of the Agreement and the other Transaction
Documents shall remain in full force and effect.

 

[Signature Pages Follow]

 

2

 

 

 

 


--------------------------------------------------------------------------------



 

 

ACCEPTED AND AGREED:

PROTOCALL TECHNOLOGIES INCORPORATED

By: /s/ Bruce Newman                                          
                  

 

Bruce Newman

 

 

Chief Executive Officer

 

 

AJW PARTNERS, LLC

By: SMS Group, LLC

By: /s/ Corey S. Ribotsky                                          
              

 

Corey S. Ribotsky

 

Manager

 

 

 

AJW OFFSHORE, LTD.

By: First Street Manager II, LLC

By: /s/ Corey S. Ribotsky                                          
              

 

Corey S. Ribotsky

 

Manager

 

 

 

AJW QUALIFIED PARTNERS, LLC

By: AJW Manager, LLC

By:/s/ Corey S. Ribotsky                                          
                                      

 

Corey S. Ribotsky

 

Manager

 

 

 

NEW MILLENNIUM CAPITAL

PARTNERS II, LLC

By: First Street Manager II, LLC

By: /s/ Corey S. Ribotsky                                          
              

 

Corey S. Ribotsky

 

Manager

 

 

 

3

 



 

 

 



 

 

 

 


--------------------------------------------------------------------------------



 

 

HARBORVIEW MASTER FUND, LP

By: /s/ Jonno Elliot                                          
                        

 

Name:

Jonno Elliot

 

Title:

Manager

 

 

By: /s/ Peter Cooper                                          
                      

 

Name:

Peter Cooper

 

Title:

Manager

 

 

 

PLATINUM PARTNERS LONG TERM GROWTH FUND V

 

By: /s/ Mark Nordlicht                                          
                  

 

Name:

Mark Nordlicht

 

 

Title:

General Manager

 

 

MONARCH CAPITAL FUND LTD.

By: /s/ Jonno Elliot                                          
                        

 

Name:

Jonno Elliot

 

Title:

Manager

 

 

By: /s/ Peter Cooper                                          
                      

 

Name:

Peter Cooper

 

Title:

Manager

 

 

 

 

4

 

 

 